Citation Nr: 1020377	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-37 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1978 and from June 1978 to March 1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his diabetes mellitus was caused by 
his service connected hypertension.  See 38 C.F.R. § 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
cases, as here, involving a claim for secondary service 
connection, medical evidence is required to establish the 
link between the claimed disability and the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513 (1995); Jones v. 
Brown, 7 Vet. App. 134 (1994).

The claims file contains extensive records regarding the 
Veteran's treatment for both hypertension and diabetes 
mellitus.  However, these records are silent on the question 
of whether and how these two conditions are related.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Veteran has not been provided a VA compensation 
examination for a medical nexus opinion concerning the 
etiology of his diabetes mellitus - including specifically in 
terms of whether it is proximately due to, the result of, or 
chronically aggravated by his already service-connected 
hypertension.  So this opinion is needed to fairly decide his 
appeal.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or more 
probable) that his diabetes mellitus is 
attributable to his military service, 
and in particular whether it is at 
least as likely as not the diabetes 
mellitus is proximately due to, the 
result of, or chronically aggravated by 
the already service-connected 
hypertension.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, may 
have adverse consequences on his claim.

2.	After the above development is 
completed, the RO should adjudicate the 
issue of entitlement to service 
connection for a diabetes mellitus, to 
include as secondary to his service 
connected hypertension.  If the benefit 
sought is denied, provided the Veteran 
a supplemental statement of the case 
and return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


